Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 07/18/2022. The Applicant has amended claims 1, 4-5, 9 and 11-12 and canceled claims 2-3, 6-8, 10 and 13-15. Claims 1, 4-5, 9 and 11-12 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 07/18/2022 have been fully considered and are addressed as follows:
Claim Objections:
	Applicant’s amendment to the claims filed 07/18/2022 have overcome the Claim Objections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
	Regarding Applicant’s argument that the independent claims have overcome the 35 U.S.C. 101 rejections previously set forth, the Examiner respectfully disagrees.
	The independent claims filed 07/18/2022 were not previously considered by the Examiner. As such, 35 U.S.C. 101 rejections for the claims of 07/18/2022 were set forth in this office action (see Claim Rejections - 35 USC § 101).
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 07/18/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 102/103 rejections set out in the previous final office action.  
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claim 1 recites the limitation “the cost coefficients” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “using the adjusted a route search cost” in the second limitation from the bottom, which should be “using the adjusted route search cost”.
Claim 9 recites the limitation “the cost coefficients” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “using the adjusted a route search cost” in the second limitation from the bottom, which should be “using the adjusted route search cost”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-5, 9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Claims 1, 4-5, 9 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a route searching system (i.e., an apparatus).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A route searching system for a vehicle, comprising: 
-a memory storing a plurality of cost coefficient values for each of a plurality of types of items where, for each of the plurality of types of items, a cost coefficient is stored for each of a plurality of road section types; and 
-a processor programmed to:
-receive an input indicating types of items to be transported by the vehicle;
-receive an input indicating a destination to which the vehicle will travel; and 
-access the memory and determine the cost coefficients for each of the plurality of road section types for each of the indicated types of items to be transported by the vehicle; 
-search for a route to the indicated destination by: 
-identifying a plurality of candidate road sections to be part of the route based on a starting point and the indicated destination; 
-determining a road section type for each of the plurality of candidate road sections; 
-based on the determined road section types and indicated types of items to be transported, accessing the stored cost coefficient values to determine a maximum cost coefficient for each of the plurality of candidate road sections; 
-based on the determined maximum cost coefficient for each of the plurality of candidate road sections, adjusting a route search cost for each of the plurality of candidate road sections; and 
-searching for the route from the starting point to the indicated destination using the adjusted a route search cost for each of the plurality of candidate road sections; and 
-output the searched for route.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “storing...”, “accessing…”, “determining…”, “searching…”, “identifying…”, “adjusting…” in the context of this claim encompasses a person (driver) looking at data collected and memorized by the and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A route searching system for a vehicle, comprising: 
-a memory storing a plurality of cost coefficient values for each of a plurality of types of items where, for each of the plurality of types of items, a cost coefficient is stored for each of a plurality of road section types; and 
-a processor programmed to:
-receive an input indicating types of items to be transported by the vehicle;
-receive an input indicating a destination to which the vehicle will travel; and 
-access the memory and determine the cost coefficients for each of the plurality of road section types for each of the indicated types of items to be transported by the vehicle; 
-search for a route to the indicated destination by: 
-identifying a plurality of candidate road sections to be part of the route based on a starting point and the indicated destination; 
-determining a road section type for each of the plurality of candidate road sections; 
-based on the determined road section types and indicated types of items to be transported, accessing the stored cost coefficient values to determine a maximum cost coefficient for each of the plurality of candidate road sections; 
-based on the determined maximum cost coefficient for each of the plurality of candidate road sections, adjusting a route search cost for each of the plurality of candidate road sections; and 
-searching for the route from the starting point to the indicated destination using the adjusted a route search cost for each of the plurality of candidate road sections; and 
-output the searched for route.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receive...” and “output...” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor/memory) to perform the process.  In particular, the receiving steps from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the steps followed), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting results step is also recited at a high level of generality (i.e. as a general means of outputting the result from the previous steps), and amounts to mere post solution result output, which is a form of insignificant extra-solution activity.  Lastly, the “processor/memory” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor/memory is recited at a high level of generality and merely automates the identifying, determining…steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the accessing, searching, determining, identifying, adjusting...steps amount to nothing more than applying the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.  And as discussed above, the additional limitations of “receive...,” “output…” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “receive...” and “output…” are well-understood, routine, and conventional activities because the background recites that the steps recites merely conventional data input and output, and the specification does not provide any indication that the processor is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional limitation of “output...,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere outputting of data is a well understood, routine, and conventional function.  Hence, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 9.
	Claim 9, an apparatus claim (a non-transitory computer-readable storage medium), includes limitations analogous to claim 1 an apparatus claim (a system).
Accordingly, claim 9 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claim 4-5 and 11-12.
Dependent claims 4-5 and 11-12 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 4-5 and 11-12 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claims 1, 4-5, 9 and 11-12 are ineligible under 35 USC §101.
Allowable Subject Matter
Claims 1, 4-5, 9 and 11-12 would be allowable if rewritten or amended to overcome the claim objection(s) and claim rejection(s) under 35 U.S.C. 101 as set forth in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667